Case
 Case17-15761-jkf
      17-15761-jkf Doc
                    Doc3741-1
                            FiledFiled
                                   09/24/18
                                       01/07/19Entered
                                                  Entered
                                                        09/24/18
                                                            01/07/19
                                                                 16:16:33
                                                                     11:07:31
                                                                            Desc
                                                                               Desc
                                                                                 Main
                        Exhibit
                             Document
                                A - Stipulation
                                            PagePage
                                                  1 of 31 of 3
Case
 Case17-15761-jkf
      17-15761-jkf Doc
                    Doc3741-1
                            FiledFiled
                                   09/24/18
                                       01/07/19Entered
                                                  Entered
                                                        09/24/18
                                                            01/07/19
                                                                 16:16:33
                                                                     11:07:31
                                                                            Desc
                                                                               Desc
                                                                                 Main
                        Exhibit
                             Document
                                A - Stipulation
                                            PagePage
                                                  2 of 32 of 3




                                   T1PMMZ"-BOHEPO&TRVJSFGPS
Case
 Case17-15761-jkf
      17-15761-jkf Doc   Doc 3741-1
                                  FiledFiled
                                         09/24/18
                                             01/07/19Entered
                                                        Entered
                                                              09/24/18
                                                                  01/07/19
                                                                       16:16:33
                                                                           11:07:31
                                                                                  Desc
                                                                                     Desc
                                                                                       Main
                              Exhibit
    The foregoing stipulation is   Document
                                      A - Stipulation
                                                  PagePage
                                                        3 of 33 of 3
                            24th       September
